Per Curiam. Appellant Daniel Morales, by and through his attorney, Jay N. Tolley, moves this court for permission to file a belated petition for review. In his motion, filed December 20, 2004, Morales states that he now wishes to file his petition for review which was originally due on November 28, 2004. Morales asserts that his counsel is currently experiencing health problems and is undergoing extensive and ongoing treatment. Morales tendered his petition for review to this court’s clerk along with the instant motion.  In Porter v. State, 315 Ark. 160, 865 S.W.2d 300 (1993), we held that counsel’s admitted error in tendering a late petition for review was good cause to grant permission to file a belated petition for review. Likewise, we find that the appellant in the instant case has demonstrated good cause, and, accordingly, we grant him permission to file a belated petition for review. Motion to file belated petition for review granted.